Citation Nr: 0307444	
Decision Date: 04/18/03    Archive Date: 04/24/03

DOCKET NO.  98-14 258A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a back disorder as 
secondary to a service-connected knee disorder.  

2.  Entitlement to a total disability rating, for 
compensation purposes, based on individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from June 1982 
to May 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  

The issue of entitlement to a total disability rating, for 
compensation purposes, based on individual unemployability 
(TDIU), will be the subject of a REMAND at the end of this 
decision and will not be otherwise discussed herein.  

In the September 2002 written presentation to this Board, the 
representative raised the issues of service connection for a 
left elbow injury, service connection for a right ankle 
injury, and evaluation of the service-connected left knee 
disability.  These issues have not been developed for 
appellate consideration by the Board.  Absent a notice of 
disagreement, a statement of the case and a substantive 
appeal, the Board does not have jurisdiction.  Bernard v. 
Brown, 4 Vet. App. 384 (1994); Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Accordingly, these issues are referred to 
the RO. 


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The veteran has lumbar spine degenerative disc disease 
and residuals of lumbar fusion which were caused by his 
service-connected knee disability.  


CONCLUSION OF LAW

The veteran's lumbar spine degenerative disc disease and 
residuals of lumbar fusion are proximately due to or the 
result of a service-connected disability.  38 C.F.R. 
§ 3.310(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West Supp. 2002).  Further, 
implementing regulations have been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  Except for 
amendments not applicable here, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA. See 66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  

Inasmuch as the Board has determined that there is sufficient 
evidence presently associated with the claims folder to grant 
service connection for the veteran's back disability, 
additional development as to this matter to comply with the 
VCAA would serve no useful purpose, but would needlessly 
delay appellate review and final disposition of this issue.


Legal Criteria.  Disability which is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a). 

Any additional impairment of earning capacity resulting from 
an already service-connected condition, regardless of whether 
or not the additional impairment is itself a separate disease 
or injury caused by the service-connected condition, shall be 
compensated.  Thus when aggravation of a nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Secondary service connection requires evidence of a 
connection to a service-connected disability.  See Reiber v. 
Brown, 7 Vet. App. 513 (1995).  

Background.  A July 1998 rating decision granted service 
connection for the post operative residuals of arthroscopic 
surgery of the left knee.  The disability was rated as 10 
percent disabling under Code 5257, Other Impairment of the 
Knee, Recurrent subluxation or lateral instability.  The 
evaluation was increased to 20 percent, effective in November 
1996, by a January 1999 rating decision.  An August 1999 
rating decision granted a temporary total convalescence 
rating, followed by a 30 percent rating, the maximum rating 
assignable under Code 5257, effective in October 1998.  
38 C.F.R. § 4.71a (2002).  The November 1998 VA examination 
noted how pain and other factors affected knee motion and 
concluded with diagnoses of degenerative joint disease of the 
left knee, chondrocalcinosis of the left knee and instability 
of the left knee.  Thus, there is no dispute that the veteran 
has a service-connected knee disorder.

There is also no dispute that the veteran has a back 
disorder.  Records establish that he was admitted to a 
private hospital in August 1997 with an admitting diagnosis 
of lumbar herniated nucleus pulpous.  This was surgically 
treated with a right L5-S1 laminectomy and microdisectomy.  
VA X-rays studies in June 1998 disclosed disc space narrowing 
between vertebrae L5 and S1, degenerative arthritis in the 
area of L5-S1, and changes compatible with a previous 
laminectomy in the area of L5.  The June 1998 VA examination 
concluded with diagnoses of multiple left knee surgeries and 
status post discectomy, L5-S1.  There was no nexus opinion.  

In this case, there is extensive evidence as to the presence 
of knee and back disorders.  As the presence of knee and back 
disorders has been established, cumulative evidence which 
merely shows the presence of the conditions will not be set 
forth in detail.  

The dispute in this case arises on the question of whether 
the service-connected knee disorder caused the back disorder.  
The veteran asserts that the service-connected knee disorder 
affected his gait to such an extent that it caused the back 
disorder.  As a lay witness, the veteran can provide 
competent testimony as to the gait impairment and knee 
symptoms he actually feels; however, he is not competent to 
provide evidence which etiologically connects the knee 
disorder to the back disorder.  An appellant's own 
conclusion, stated in support of his claim, that his present 
disability is secondary to his service-connected disability 
is not competent evidence as to the issue of medical 
causation.  See Grivois v. Brown, 6 Vet. App. 136 (1994); see 
also 38 C.F.R. § 3.159(a) (2002).  Whether one condition 
caused another, is a medical question which requires 
competent evidence from a trained medical professional.  We 
now turn to such evidence.  

Competent Evidence Against a Nexus  Review of the claims 
folder does not disclose any competent medical evidence 
against a connection between the service-connected left knee 
disorder and the veteran's low back disability.  

Competent Evidence For a Nexus  In July 1997, David A. Wiles, 
M.D., noted that the veteran's gait was aided by a cane and 
ambulation caused a great deal of pain.  In August 1997, the 
doctor stated that the veteran was ambulating with a cane 
secondary to his knee disability.  In a May 1999 letter, the 
doctor reported that the veteran was having radiation of pain 
over his left back, hip and thigh.  The doctor expressed the 
opinion that these symptoms were related to the service-
connected knee disorder.  The doctor expressed an opinion to 
the effect that the knee disorder caused a gait disturbance 
which contributed to degenerative changes in the veteran's 
back.  

In July 1999, a VA physician noted that it was not possible 
to adequately evaluate the veteran because of the braces the 
was wearing.  The examiner expressed the opinion that the 
lower back condition was possibly due to the service-
connected left knee condition, although neither could be 
evaluated at that time.  

In January 2003 the veteran was accorded an examination by VA 
for disability evaluation purposes.  The report of this 
examination reflects that the examiner diagnosed left knee 
degenerative joint disease, patella chondromalacia and 
chondrocalcinosis; as well as lumbar spine degenerative disc 
disease with reported lumbar fusion as a result of surgery.  
The doctor noted that he had considered all available data in 
the claims folder and VA medical records.  It was his 
professional opinion that the service-connected knee disorder 
caused all or part of the low back disorder.

Analysis.  The weight of the competent medical opinions from 
VA and private physicians establishes a causal connection 
between the service-connected left knee disorder and the 
veteran's low back disability.  Since the low back disability 
is the result of a service-connected disorder, it too shall 
be granted service connection.  


ORDER

Service connection for lumbar spine degenerative disc disease 
and residuals of lumbar fusion is granted.


REMAND

In light of the above grant of service connection for a low 
back disability, the case must be returned to the RO to rate 
the disability in the first instance.  This significant 
disability may affect the TDIU claim, so the Board must 
remand the TDIU issue.

The issues of service connection for a left elbow injury, 
service connection for a right ankle injury, and evaluation 
of the service-connected left knee disability could also 
affect the TDIU claim, so these claims are inextricably 
intertwined with the TDIU claim and must be considered by the 
RO.

The issue of entitlement to TDIU is REMANDED to the RO for 
the following:  

1.  The RO should adjudicate the claims 
for service connection for a left elbow 
injury, service connection for a right 
ankle injury, and evaluation of the 
service-connected left knee disability.  

2.  The RO should consider the TDIU 
claim in light of the grant of service 
connection for a back disorder and any 
other favorable adjudication made by 
the RO.

If the TDIU claim remains denied, in accordance with the 
current appellate procedures, the case should be returned to 
the Board for completion of appellate review.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.



 


